Order of disposition, Family Court, Bronx County (Allen G. Alpert, J.), entered on or about August 4, 2011, which adjudicated appellant a juvenile delinquent upon a fact-finding determination that he committed acts that, if committed by an adult, would constitute the crimes of robbery in the second degree and grand larceny in the fourth degree, and placed him on probation for a period of 18 months, unanimously affirmed, without costs.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the court’s determinations concerning credibility and identification. The evidence established that appellant participated in the robbery by reaching into the victim’s pockets.
The court properly exercised its discretion when it denied appellant’s request for an adjournment in contemplation of dismissal, and instead adjudicated him a juvenile delinquent and placed him on probation. This was the least restrictive dispositional alternative consistent with appellant’s needs and the community’s need for protection (see Matter of Katherine W., 62 NY2d 947 [1984]). Among other things, the seriousness of the offense and appellant’s highly unsatisfactory school record war*903ranted an 18-month period of supervision. Concur — Friedman, J.P., Acosta, Abdus-Salaam, Manzanet-Daniels and Román, JJ.